DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 9/3/21.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: None
Pending claims: 1

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claim 1 is directed to an abstract idea without significantly more.
Independent claim 1 is directed to a method.  Therefore on its face, claim 1 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However claim 1 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) receiving, a plurality of financial market data elements from a plurality of sources; (ii) determining, respective workflows using a plurality of workflows; (iii) determining, a plurality of dependencies linking the respective workflows with one another; and (iv) generating, a financial market snapshot as a result of the processing of the workflows under the broadest reasonable interpretation (BRI) covers methods of organizing human activity – sales activity but for the recitation of generic computers and generic computer components.
That is, other than reciting at least one processor, a memory nothing in the claim precludes the steps from being directed to organizing human activity – sales activity.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular the claim recites the following additional elements of, at least one processor, a memory.  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – at least one processor, a memory.
The at least one processor, memory are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using, at least one processor, a memory, receiving, a plurality of financial market data elements from a plurality of sources; determining, respective workflows using a plurality of workflows; determining, a plurality of dependencies linking the respective workflows with one another; and generating, a financial market snapshot as a result of the processing of the workflows, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use.  The claims are not patent eligible.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claim 1 is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Teodorescu (U.S. Pat. Pub. No. 2016/0335361).

Teodorescu teaches:
receiving, on at least one processor, a plurality of financial market data elements from a plurality of sources (“Large data-dependent systems such as real-time stock trading systems can receive, parse, and analyze a continuous large stream of data that can be stored into large historical data stores for further analysis or replay. A user may desire to replay all, or a subset of a particular trading day's data at a later point to determine if better trades could have been made or if the user's queries being used to make trading decisions were optimal or whether a modification to the queries would have provided better decision making results and thus better trades” Teodorescu Pgh. [0051]);
determining, with the at least one processor, respective workflows using a plurality of workflows in a memory (“It will be appreciated that a role of the simulated real-time action system 504 can be to provide action system results to a user and accept user requests from the query script through interactions with a query processor 408. For example, if the real-time action system 404 is a stock trading system capable of accepting and acting on buy and sell orders, a user, who has an account with the stock trading system, can instruct the stock trading system through the query processor 408 to purchase a thousand shares of AAPL stock at limit price of $100 a share. If the conditions are met and the stock trading system completes the requested trade, the stock trading system adds the purchased stock shares to the user's portfolio that is maintained by the stock trading system and informs the user through the query processor 408 that the transaction has completed and reports the total number of shares (position) of AAPL that the user has in the portfolio. The position data can also be stored in the historical data 414 after being received as real-time data 402. During the simulation, the positions of the user can be rolled back to the positions at the start of the simulation time and then increased or decreased by actions taken by the user's query scripts during the simulation while at the same time stripping out the orders that were made and completed during the actual real-time period. The positions can also be set to zero or another arbitrary number to start the simulation” Teodorescu Pgh. [0081]);
determining, with the at least one processor, a plurality of dependencies linking the respective workflows with one another (“New simulated real-time data filtered by simulated real-time data historical filters 541 can be added to the dynamic t5 table object indexed to simulated real-time data 548 and an optional sorting 544 is applied, and the new real-time data 541 can be propagated downward through the update propagation graph to update the child nodes, such as the join operation 550 and the dynamic t6 table object 552” Teodorescu Pgh. [0060]);
generating, with the at least one processor, a financial market snapshot as a result of the processing of the workflows (“Embodiments relate generally to computer data systems, and more particularly, to methods, systems and computer readable media for replaying a time-period of historical data utilizing a computer system” Teodorescu Pgh. [0002]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 1 of U.S. Patent No. 11,164,255. Although the claims at issue
are not identical, they are not patentably distinct from each other because they claim
patentably indistinct inventions and the claimed invention and the patent were
commonly owned.

Claim 1 of the Examined Application And Claim 1 of U.S. Patent No. 11,164,255
The two independent claims are substantially similar to one another. Both are directed to a method that includes the steps of (i) receiving, a plurality of financial market data elements from a plurality of sources; (ii) determining, workflows using a plurality of workflows; (iii) determining, a plurality of dependencies linking the workflows with one another; and (iv) generating, a financial market snapshot as a result of the processing of the workflows.  However the respective workflows claimed in the instant application are not expressly anticipated by Claim 1 of the 255 Patent.  At the very least it would have been obvious to an ordinarily skilled artisan to modify the workflows in Claim 1 of the 255 Patent to arrive at the respective workflows in Claim 1 of the examined application because, both claims are directed to the abstract idea of generating a financial market snapshot.  Whether the workflows are respective or not would not change the outcome of the generation of a financial market snapshot.  Thus, the differences between claim 1 of the 255 Patent and claim 1 herein would have been obvious to an ordinarily skilled artisan at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H./Examiner, Art Unit 3694       

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694